 LOCAL 18. OPERATING ENGINEERSLocal 18, International Union of Operating Engineers,AFL-CIO and Dodge-Ireland, Inc. Case 9 CC- 915May 18, 1978DECISION AND ORDERBY CHIAIRMAN FANNING ANt) MFMBI:RS JEfNKINSANt) Pi:NI .I.I OOn January 10, 1978, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a limited cross-exception and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local 18, InternationalUnion of Operating Engineers, AFL CIO, its offi-cers, agents, and representatives, shall take the actionset forth in the said recommended Order.I Relsing in part on lfississippi Gulf (Coast Building and ('onsirutionTrades Council. ei al (Ro C(. 4nderson. Jr, Inc ,. 222 NLRB 649 ( 1976i theAdministrative Law Judge found that the picketing at gates reserved forneuiral emplohers here was in violation of Sec 8ihb)4t(i) and (ii)ub) ,of theAct Chairman Fanning. who dissented in 'Misitssipp (Gu/l (Coa.t, finds thatcase distinguishable. and agrees with the resu!l reached bh the Administra-tive t.aw Judge. In itsirsissppi Gulf Coasr. employees of the prilnar, em-ployer. including its vice president general manager. disregarded the reservegate system which had been established. and used the gates which had beenset aside for the emploces and suppliers of the neutral emplohsers on num-erous occasions. In the instant case. the evilence shows that the primaryand neutral employers toiok esers reasonahle precaution to assure the inleg-rity oef he resere gate system, and the few inltances of misuse olf .neutralgate by suppliers of the primar ermplo.er sere not sufficient to justifyRespondent's picketing of the neutral gates In addition, in finding the vio-lation herein. Chairman Fanning places no reliance on the finding of themajority in Local Union N, 369. Inllernational Brotherhood s, Elec its.al4'rkers, '. .C(10 (Ciarst-Recereur (Consiructrin C'omripian, s /t i. 229Nl.RB 68 (1977). in which he dissentedDECISIONSTAITEMENT OF THE CASEDAVID S DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on August 4, 1977, and thecomplaint issued on August 22. 1977. The complaint alleg-es that in furtherance of a primary dispute with Jack ConieSons, Inc., Respondent, sometimes referred to herein as theUnion, picketed at gates to a common situs which werereserved for the employees and suppliers of Dodge-Irelandand employers other than Conie, thereby violating Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act,as amended. Respondent denies the commission of any' un-fair labor practices.A hearing was held before me on September 27, 1977, atColumbus, Ohio. At the close of the hearing the partieswaived oral argument. All parties have filed briefs.Upon the entire record in this case and from my obser-vation of the witnesses I make the following:FINDINGS OF FACTI THE BUSINESS OF THE EMPLOYERS INVOLVEDDodge-Ireland, Inc., and Jack Conie Sons, Inc., are Co-lumbus. Ohio. based contractors in the building and con-struction industry. During a representative 12-month pe-riod each had direct inflow in interstate commerce inexcess of $50,000. I find that each is an employer engagedin commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.I1 THE L ABOR ORGANIZATION INVOLVEDLocal 18, International Union of Operating Engineers,AFL.-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.iI1 tHE AtI. GED UNFAIR LABOR PRACTICESA. The FactsI. IntroductionThe work involved in this proceeding was performed ona tract of approximately 1,600 acres in Franklin and Dela-ware counties. Ohio, being developed for sale by a limitedpartnership known as Muirfield Limited.During July' and August 1977,1 Conie, Dodge-Ireland,Dublin Building Systems. Columbus and Southern OhioElectric Company, The Ohio Bell Telephone Company,and various subcontractors were engaged in work on sev-eral projects within the overall confines of the MuirfieldLimited tract.Conie and Dodge-Ireland both employed heavy equip-ment operators on the tract who were covered by contractsAll dates below were in i977 unless otherwise indicated.236 NLRB No. 36199 DECISIONS OF NATIONAl I.ABOR RELATIONS BOARDwith the Union. Conie's agreement had expired on April30, and the parties continued negotiations until early July.On July 13 Conie's operators did not appear for work, andConie continued to work with men who were available atthe jobsite. As described in more detail below, on the fol-lowing morning the Union started to picket at the jobsite.2. The work being performed at the Muirfield LimitedjobsiteAll work involved in this proceeding was located withinwhat may be roughly described as a rectangle bounded byGlick Road on the north, Dublin-Bellepoint Road on theeast, Brand Road on the south, and Avery Road on thewest. The rectangle is bisected from north to south byMuirfield Drive which intersects Glick Road on the northand Brand Road on the south. The distance between GlickRoad and Brand Road along Muirfield Drive is approxi-mately a mile and three quarters.A portion of the tract lying in the southeast quadrantknown as Phase I had been developed into residential lotsof which a number had been sold, and there were 90 occu-pied residences in Phase I as of July and August. Thisresidential area is reached by Memorial Drive which runseast from Muirfield Drive and intersects Muirfield l)riveapproximately three-quarters of a mile north of BrandRoad. In the southeast quadrant of the rectangle there isalso a golf course which was in operation at the time of theevents here involved but on which some work remained.The golf course is also reached by Memorial Drive.On the west side of Muirfield Drive. about midway be-tween Glick and Brand Roads, there is a tennis facilitywhich was close to completion by mid-July. It is reachedby Muirfield Drive.In the northeast quadrant of the tract lies acreage knownas Phase 7 or Muirfield 7. which was in the preliminarsstages of development at the time of the exents herein. I henorthern boundary of Phase 7 lies several hundred feetsouth of C(lick Road and parallel to it. Phase 7 abuts Muir-field Drive on the west, and it:. southern boundarx inter-sects Muirfield D;ive somewhat to the north of the ternnisfacility which is on the opposite side of Muirfield [)rive.As of mid-July, Conie was the general contractor forMuirfield lIimited to install underground sewer water andstorm sewer lines in Phase 7. Before mtidal-Juls nd afierAugust 30, Conie also performed work installilg seweilines on Muirfield Drive, but Conie's work was confined toPhase 7 before July 14 and it remained so confined untilthe end of August because Muirfield Limited was awVarethat Conie was having union problems and wanted ('Coniisolated in the event of a strike and picketing.:In July and August. Dodge-Ireland was doing excava-tion and grading work on the south bound lanes of Muir-field Drive between Glick Road and Memorial Drive 3as ageneral contractor and in Phase 7 as a subcontractot toI here Is e aidence that (onie ailso perfortled ismic 's.rk hcl, cn .1h 11 1I4and August 10 ini .Inther section of the tract known II.. Ph.als 6 hih l ,lreached from Duhblin -Bellepoint Road That work aindi :ni dpckcli 11 L:nlrictlio n rth i! i [i4t clelvat to this proceel in.nIThe north 1,ullld lianes had been completed nlrl lusllConie. Dodge-Ireland was also cleaning out a lake for theMuirfield golf course and was moving fill dirt from Phase 7and locations along Muirfield Drive to the golf course.During this period Dublin Building Systems was undercontract to complete the tennis facility, anId Dodge-Irelandwas performing grading operations at that facility as a sub-contractor for Dublin. The tennis facility was scheduled toopen on August 8, 1977, with a tennis tournament.4In July and August the work being performed on Phase7 could be reached by two access roads. One, known asDrake Road, runs from Glick Road to the Phase 7 acreage.The other access was a gravel road which runs east fromMuirfield Drive into the acreage and which intersectsMuirfield Drive approximately 700 feet south of the inter-section of Muirfield Drive with Glick Road. For purposesof convenience in this proceeding the parties have referredto the intersection of Drake Road and Click Road as gateA, the intersection of Glick Road and Muirfield D)rive asgate B. and the intersection of Brand Road and MuirfieldDrive as gate C. They have referred to the intersection ofMuirfield Drive and the unnamed gravel road which leadsinto Phase 7 as the D-I entrance.Before July 14. Conic's employees as well as those of theother contractors used Muirfield Drive to reach their job-sites entering through gates B and C'. Employees of Conieand Dodge-Ireland entered Phase 7 from Muirfield Drivethrough entrance D-I and the unnamed gravel road.Conie's suppliers for the most part entered Phase 7 throughgate A using Drake Road, but on occasion they also en-tered through entrance D-I depending upon the portion ofPhase 7 they were trying to reach. (omnie's employees onPhase 7 were scheduled to start work at 8 a.m. but oftenarrived at the jobsite as early as 7 a.m. and by 7:30 a.m.started engines of Conie's heavy equipment, greased theirmachines. and prepared for work. Dodge-Ireland employ-ees started work at 7 a.m.3. 'Ihe picketing at the jobsiteOn the morning of July 14, 1977, at approximately 7a.m. some of Conie's striking operators appeared and pick-eted at the intersections of Muirfield Road with GilickRoad and Brand Road identified above tas gates B and C.The pickets' signs bore a preprinted legend stating that Op-erating Engineers Local I1 was on strike Below that thename Jack Conie & Sons was handprinted with a blackmarking advice. The preprinted material was in larger let-ters than the handprinted material and could be read at agreater distance.5Employees of Columbus and SouthernOhio Electric Compan) and Dodge-lIreland did not crossthe picket line to work that morning, and Dodge-Ireland'soperators did not work for the entire da. ('onie continuedits operations on Phase 7 on that dtay with whatever per-sonnel was present.That morning Robert Dodge. picsidient of )od-e-lre-land. arrived at the jobsite between 7:30 and 8 a.m After4 l,.ldge-l-lch iid tarted Sirk tn t he lenlls f.1 cl l,, after Jult 4 riid fin-ished oin Auilll 5 ir 6Piiul SWc; llzer. di lC tor ht , la relations lot the (}it () 'illatiirs -s5c-oaltili cstl:llitcd that the preprlicd male'crial 'ldui he read t a .l 1 iiLC ,Ifl[ feet [ ind t h. It lidprinted illnierln lll A i dtl i cc f 2< feet200 LOCAL 18, OPERATING ENGINEERSdiscovering that none of his employees were at work, hewent to a restaurant on Glick Road where he found hisemployees. He asked them why they did not go to work.and they replied that it was because of the pickets. Dodgesaid that the picket line was for Conic and not for them.They replied that in order to work they had to cross thepicket line because of its location and they could not crossit.During the day on July 14 Erwin Madison. field super-visor for Muirfield Limited, telephoned Union Agent JakeBuckles and told him that Muirfield Limited had no prob-lem with the Union striking Conie if it so desired but thatMuirfield Limited objected to the location of the picketsbecause they were stopping others from working on pro-jects that Conie was not involved in. In response Bucklessaid in effect that Madison could resolve the problem bygetting Conic back into good standing with the Union orgetting Conic off the job. Madison replied that MuirfieldLimited had a contract with Conie which was signed whenConic was apparently in good standing with the Union andthat it had no means of not utilizing Conie.The same morning Dodge called Ohio Contractors Asso-ciation representative Sweitzer. told him what had hap-pened, and asked him to come to the jobsite. While Sweit-zer was at the jobsite near gate B several Dodge-lrelandoperators told him that they would not work behind thepicket lines. While there Sweitzer met with Dodge andMadison. and they decided to establish reserved gates atgates A. B. and C, to have Madison obtain signs, and toput them in place as quickly as possible.Later that day Sweitzer spoke to Buckles by telephoneand advised him that separate gates were going to be estab-lished. Buckles replied that his lawyer had approved thelanguage on the picket signs and that they would stay inplace until his lawyer advised him about the reserved gates.However. Buckles also said that the Union was not inter-ested in stopping Dodge-lreland's work and was only inter-ested in picketing Conie.4. The establishment of the reserved gates and thecessation of picketing at gates B and (On July 15. Madison arrived at thejobsite before 7 a.m.and installed signs at gates A. B and (C. The sign at gate Awas as follows:Gate ~-I Attn: Non-IUnion FirmsThis gate reserved for the following firms, their sub-contractors, their employees. suppliers and materialhandlers:1. Jack Conie & Sons 4. Fleetwavs2. Rennance Universal 5.3. Anderson 6.No unauthorized persons allowed on this jobsite,without the written permission of the owner and orthe general contractor. Violators will be prosecuted tothe fullest extent of the law., Madison testified thai he poste ipni a it B d d (h.au, thiuat aswherre tile pi :ket, h;d been the pir-eius duISigned Muirfield Ltd(Owner and/or General)NOTE: All Union Firms Use Gate #2 Located at:Muirfield Dr.At locations B and C identical signs were erected whichread:Gate t: 2Attn: Union FirmsThis gate reserved for the following firms, their sub-contractors, their employees. suppliers and materialhandlers.1. Dodge-Irelan 4. Martin Paint2. Peterson Fence 5. C & Soe3. Decker-Paving 6.No unauthorized persons allowed on this jobsitewithout the written permission of the owner and/orgeneral contractor. Violators will be prosecuted to thefullest extent of the law.Signed Muirfield Ltd(Owner and/or General)NOTE: All Non-lUnion Firms Use Gate # I Locatedat:DRAKE ROADAbout 7 a.m. pickets again appeared and took positionsat gates A, B, and C, and Dodge-Ireland's employees didnot start work at their customary starting time. Sweitzerarrived at the jobsite shortl? after 7 and found a group ofDodge-lreland employees gathered near the D-I entranceto Phase 7. Sweitzer spoke to them, and they told him thatthe: did not care to work behind the picket lines eventhough reserved gates had been established.Around 8 a.m. Sweitzer left the jobsite and went to theUnion's office where he spoke to Buckles and Hartman,another union representative. Sweitzer told them that thereserved gates had been established and that the continuedpicketing at gates B and C would probably be construed asa secondary boycott. Sweitzer said that Dodge-Ireland em-plosces were refusing to work because of the pickets atgates B and C and that Dodge-Ireland was ready to filecharges. Buckles. llartman. and Sweitzer then drove to thejobsite where they spoke with Dodge. Buckles told Dodgethat he had no problem with Dodge-Ireland, that all hewanted to do was picket Conie, and that he did not want tostop Dodge-lreland's work. Buckles said he would cooper-ate and would remove the pickets from gates B and C andwould continue to restrict the picketing as long as Coniedid not violate gates B and C. Buckles said that he wouldhave people watching gates B and C and would informDodge through Sveitzer as soon as possible if he had infor-mation that the gates were being violated.After the pickets were removed from gates B and C.those Dodge-Ireland employees who had remained at thejobsite started to work at the tennis facility and the Muir-field Drive extension. Dodge-Ireland employees who hadleft the jobsite before the pickets were removed from gatesB and ( did not return to work that day. No Dodge-Ire-land emploees worked on Phase 7. and on that day as wellas the day before Dodge-lreland employees told Dodgethat thes would not w'ork on Phase 7 with Conie.201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the reserved gate signs were posted, Madisonspoke to Conie management and asked it to restrict theirpersonnel and suppliers to gate A. Richard Conie, vicepresident of Conie, spoke to Conie's employees and con-tacted all suppliers to tell them that they were to enter andleave the premises only through gate A. From July 15 untilAugust 3 the Union continued to picket at gate A fromMonday through Friday. It did not picket on Saturdayswhen Conie was not scheduled to work but when Dodge-Ireland often did.5. The reinstitution of picketing at gates B and CAround July 19 Buckles telephoned Sweitzer and toldhim that he had reports that gates B and C had been vio-lated by employees of Conie and that if the separation ofthe gates was not observed the pickets would be put backon those gates. Buckles did not give further detail as to thenature of the alleged violations. Sweitzer immediately in-formed Dodge of his conversation with Buckles and sug-gested that Dodge contact Madison to reinforce the neces-sity that Conie and its employees respect the reservedgates. As a consequence Madison again spoke to Coniemanagement.On July 25 Buckles or Hartman told Sweitzer that anemployee of Carr's Equipment and "pipe people" had notused the gate reserved for Conie. Again no further detailswere given. Sweitzer again informed Dodge and told himthat it appeared that the Union was attempting to policethe reserved gates and that unless they were honored pick-eting could resume. He suggested again that Dodge workthrough Madison to make sure that Conie employees andsuppliers used the proper gate, and again as a result Madi-son spoke to Conie.On one other occasion between July 15 and August 2 ata semisocial gathering between the members of the OhioContractors Association Negotiating Committee and unionrepresentatives, Buckles again told Sweitzer that Conie em-ployees and/or suppliers were not observing the reservedgates but gave no further specifics. In that conversation,Buckles again indicated to Sweitzer that he was not inter-ested in stopping Dodge-Ireland from working but that hewanted Conie to honor the reserved gates.Between July 15 and August 3 Richard Conie was toldthat his suppliers and employees had left the jobsitethrough entrance D-l, and thereafter he made it a point tosit at entrance D-l from 4:15 until 5 p.m. but he observedno one leaving through that entrance to Phase 7. On oneoccasion Madison told him that a supplier had entered andleft through the wrong gate, and on one occasion, on aSaturday morning when no pickets were present, Conie'ssupervisors intercepted a pipe truck which had entered gateC destined for Phase 7. They directed it out gate B and intoPhase 7 through gate A.Late in the afternoon on August 2 Sweitzer received amessage that he should call Buckles.7He attempted to doso, and in Buckles' absence spoke with another union7Although there is some confusion in the testimony as to this date. itappears that the picketing at gates B and C resumed on August 3 and thatSweitzer received the message on the previous afternoon.agent, Ramey, who told him that he knew why Buckles wastrying to reach Sweitzer and said that the Union was goingto resume picketing at gates B and C the next morningbecause the reserved gates had not been observed by Conieemployees and/or suppliers. Ramey supplied no furtherdetail as to the nature or circumstances of the violations.After speaking with Ramey, Sweitzer told Dodge aboutthe call. Dodge called his foremen and told them that theycould use an abandoned farm lane that ran from AveryRoad to the tennis facility to enter on the next morning sothat they would not have to use Muirfield Drive. The nextmorning the Dodge-Ireland operators met on Avery Roadand entered by way of the farm lane.On August 3, at 7 a.m., picketing at gates B and C re-sumed, and it continued on a daily basis excluding Satur-days and Sundays until August 11. Each day the picketsstayed at gates B and C from about 7 to 9 or 9:30 a.m. OnAugust II picketing at gates B and C stopped and in lateAugust or early September all picketing stopped.On August 3 the Dodge-Ireland operators entered thework site through the farm lane and they worked that day.When they learned that there were pickets at gates B andC, they told Dodge they would not enter again by way ofthe farm lane. On August 4, some of the Dodge-Irelandemployees did not report for work although several did andworked at the lake, on the Muirfield Drive completionproject, and on the tennis facility. On August 5 someDodge-Ireland employees worked on the lake and Muir-field Drive, but not at the tennis facility which was essen-tially completed.Dodge-Ireland supervision did not instruct any employ-ees to work on Phase 7 because on July 14 and 15 they hadtold their foremen they could not work there because ofConie, and as Robert Dodge put it "there was no point inpursuing a dead horse." For the duration of the picketingall those who reported for work worked on Dodge-Ire-land's other projects on the Muirfield Limited tract.°The only direct evidence of violation of the restrictionsplaced on the gates, other than the Saturday morning inci-dent described by Richard Conic, came from Michael Bel-cher who picketed at the jobsite on most days that thepickets were present. On August 2, while picketing at gateA, he climbed a small hill nearby and at 2 p.m. saw,through binoculars, an Anderson concrete truck gothrough gate B to entrance D-I and into the Phase 7 site,complete its delivery, and leave through gate A. The sameafternoon Belcher saw a pipe truck enter Phase 7 throughgate A, complete its delivery, and leave through entranceD-I and gate B. Belcher reported these incidents to theunion hall.After picketing resumed at gates B and C, on one occa-sion when Belcher was picketing at gate B at 7 or 7:30 a.m.,a laborer employed by Conic came up Muirfield Drivefrom gate C, exited through B, and went to gate A wherehe entered the Phase 7 jobsite. On two other occasions, I to3 days apart, Belcher saw an employee of Carr Equipmentwho serviced Conie's equipment, enter and leave the Phase7 jobsite through gate B and entrance D-I. Belcher believedAfter August 4 at least one Dodge-lreland operator. Buckles' son,stopped reporting for work. It is not clear whether others refused to work atall on the Muirfield lIimited site202 LOCAL 18, OPERATING ENGINEERSone of these occasions was in the afternoon. He initiallyplaced these incidents at the end of July but later testifiedthat he was uncertain whether they occurred before or afterAugust 5.B. ConclusionsThe complaint alleges that Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act by picketing at the gateswhich were reserved for the use of neutral employers andfrom which Conie's employees and suppliers had beenbarred. Respondent contends that the resumption of pick-eting at gates B and C was lawful because the restrictionson their use had been violated and that in any event thereis no evidence that Respondent's intent was to engage insecondary picketing. The General Counsel and the Charg-ing Party contend that the misuse of gates B and C was deminimis and insufficient to justify resumption of picketingat these gates.Apart from the issues arising from the reservation of thegates the General Counsel and Charging Party also con-tend in their briefs that all picketing at gates B and C wasunlawful under Moore Dry Dock standards.9because thesegates were not reasonably close to the situs of Conie's oper-ations. The Charging Party further contends in its briefthat the signs carried by the pickets failed to disclose ade-quately that the dispute was only with Conie.,I am not persuaded that the contentions unrelated to thereservation of the gates are raised by the complaint or werefully litigated before me. The complaint does not allegethat the location of the picketing was improper apart fromreservation of the gates or that the signs were inadequate.While the various means of access were described fully onthe record, that description was as essential to the reservedgate contention as to the additional contention raised inbriefs as to the location of the pickets. Except for testi-mony that Muirfield Drive was on a dedicated right ofway, there is no evidence to show whether or not the landat entrance D-l was public or private and whether picketscould have been stationed there. While Madison testifiedthat he placed the reserved gate signs at gates B and Cbecause that was where pickets appeared on July 14, thefinal paragraph on the signs conveyed the impression thatthose locations were the entrance to the jobsite and that noone was allowed beyond those points without authoriza-tion. If that impression was wrong, neither Madison noranyone else said anything to the union representatives be-fore or after the signs were posted to indicate that absentreservation of the gates picketing at gates B and C wasimproper because these locations were too remote fromwhere Conie was working. Further evidence might wellhave made it clear that Muirfield Drive either was or wasnot a public road open to all in July and August, but suchevidence was not adduced, and I conclude that this issuewas not fully litigated and is not properly before me.With respect to the adequacy of the signs, the only evi-dence is that the name of the Union was larger and blackerthan the name of Conie and that the union name could be9 Sailors' Union of the Pao ific, 4 FL (fMoLVr'e Drr Dock) (C orpanty. 92 N L.RB547. 549 ( 1950)seen from a distance of 100 feet while Conie's name couldbe seen only from 25 feet. Neither the signs nor any clearpicture of them was offered in evidence, although theymight well have been had this issue been clearly raised bythe complaint. On the evidence before me I would be in-clined to dismiss this contention as without merit, but Iconclude in any event that it was not fully litigated and isalso not properly before me.In support of its contention that the picketing was at alltimes primary Respondent seeks to analogize the picketingat gates B and C after August 3 to ambulatory picketingfound lawful in Construction, Building Materials & Miscel-laneou.v Drivers, Local No. 83., affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpcrs of America (Allied Concrete, Inc.), 231 N LRB 10971977). In that case the Board majority held that the estab-lishment of a reserved gate and ambulatory picketing arenot mutually exclusive and that the requirement that pick-eting be reasonably close to the primary situs is not vio-lated when pickets follow a primary employer's truckthrough a reserved gate and picket the truck. There, thestriking union at no time picketed at the entrances reservedfor neutral employees and picketed away from the reservedgate only when the primary employer's truck was actuallyon the premises making a delivery. The Board majoritypointed out that resolution of the issue in that case was notto be determined by mechanical application of reservedgate picketing rules but by analysis of the nature of thepicketing to determine whether it was primary picketingwith lawful secondary effects or secondary picketing withan object of enmeshing of neutral employers in disputesnot their own. In the cited case the Board concluded thatpicketing of a type found primary under InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Truck Drivers and Chauffeurs, LocalLUtion No. 807 (Schultz Refrigerated Service, Inc.), 87NILRB 502 (1949), does not become secondary because ofefforts by the primary employer to confine picketing to asite remote from the site of actual delivery through estab-lishment of reserved gates.Here the facts are not analagous. The Union did notseek to follow Conie's employees or suppliers through anygate to picket at the site where they were actually engagedin their work. The issue is whether use by primary employ-ees and suppliers of reserved gates established by a neutralemployer was such that picketing at those gates at timeswhen none of Conie's employees or suppliers were presentremained primary despite the reservation of the gates.If Conie's employees as a regular matter had ignored thereservation of gate A for their use and had entered throughgates B and C, the Union's resumption of picketing at gatesB and C would have been as lawful as if no attempt hadever been made to segregate use of the gates, for an em-ployer may not by the mere posting of signs convert pri-mary picketing into secondary activity. On the other hand,an isolated breach of restrictions over a period of timewould not justify resumption of picketing at reserved gates.In determining at what point resumption of picketing atreserved gates become permissible, it is necessary to looknot only at the evidence of misuse of the gates, but also atthe evidence as to the efforts to enforce the restrictions on203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse of the gates, the relationship of the resumed picketingto the breaches which occurred, and any other evidence asto the Union's object.l°The evidence adduced as to actual misuse of the gates isslight. The Saturday incident described by Richard Conieoccurred when pickets were not present and was not likelyto have been known to the Union. Moreover, Conie suc-cessfully intercepted the truck, and while it traversed Muir-field Drive, it did not enter Phase 7 from Muirfield D)rivebut entered through gate A, where pickets could have beenpresent. Similarly, the single instance in which a Conie em-ployee was observed passing through gate B did not in-volve his entry into Phase 7 from Muirfield Drive but hisapparent use of Mluirfield Drive as a means to reach gate Aand enter through it. Neither of these incidents may beconsidered a breach of restrictions.There are only four incidents which remain, two on theafternoon of August 2 and the others on unspecified dateswith at least one of them also in the afternoon. In two ofthe instances, the drivers of suppliers either entered or leftthrough gate A and did not avoid it entirely. In none of theinstances was gate C used.The evidence shows that while the Union complained toSweitzer several times about abuse of the gates before pick-eting was resumed, these complaints contained few specif-ics as to the time or nature of the breaches or the identityof the offending parties. In the light of the informationtransmitted to them, it appears the neutral employers andRichard Conie made reasonable efforts to see that the re-strictions were enforced.When the picketing resumed, it was not responsive to theobserved breaches in two respects. Picketing was resumedat gate C, despite the absence of any observed breach ofrestrictions there, and picketing at gates B and C lastedfrom 7 to 9:30 a.m. each day, despite the fact that at leastthree and possibly all four observed breaches at gate Boccurred in the afternoon.The evidence of object apart from the picketing is mixed.On the first day of the strike Buckles told Madison that hecould resolve the problem by getting Conie back in goodstanding with the Union or getting Conie off the job.''However, at other times thereafter, including times whenBuckles complained of violations of the reservations on useof gates B and C, he stated that he did not want to stopDodge-lreland's employees from working.Despite Buckles' assurances given after the first day ofthe strike, I find the evidence persuasive that the picket-I. See "rnited A...sciaiaon of Journeymen and .4Apprenrices of the PlirhimingPipe Filting Industry of the United Slates and Canada. Lo(ial Unitn Vio, iA.4FI (10 i(Ci rle, Inc.). 202 NLRB 99 (1973): ULnited Brotherhood l C(alr-penterv and Joinerr of America. .4 Fl CIO. L ocal Vo. h69 and Sumniti, Icdtino & Portage C(oun/et.v District C(ouncil of Carpenters (A4nerca on Atl dilar(orporaltionl, 203 NL RB 1112 (1973); Lovcal Union N'o h69. InlrnrtionaiBrotherhood of Elet irical RWorkers, AFL (10 (tKel(, Eletrric ( o .Itol 261NILRB 141 (1975). enfd. 528 F.2d 317 (C.A. 6, 1976). Inrernatrional I it olOperating Engineers. Local Union No. 450, A FL (10 Il.inheck (; ornriu, tno('orporation), 219 NLRB 997 (1975). affd 550 F.2d 311 (Ci 4. 1977):Mitsisrippi (;llf ('rolst Building and Construction Trades (C;ouni(i, e il (RmIC. .4rldcion. Jr. Inc), 222 NLRB 649 (1976).'' See .Loal Inion No t69, International Brotherhood of Elec trrl, I1 ,)r -ers. 4 FlC ('10 IGarst-Reeeveur ('onstrucrion Companv. In .). 229 Nl.RB 68(1977).ing at gates B and C starting on August 3 was unlawful.The misuse of the reserved gates was not substantial. Coniemade reasonable efforts to inform his employees and sup-pliers about the restrictions on the gates in response to theinformation he received as to violations, and perhaps mostimportant, the resumption of picketing at gate C and thetiming of the picketing at both neutral gates each day indi-cates that the picketing of these gates was not aimed atreaching those whose misuse of the gates had been ob-served, allegedly causing its resuniption.In these circumstances, I conclude that Respondent's re-sumption of picketing to gates B and (' was not a lawfulextension of primary picketing directed at employees andsuppliers of Conie but was an attempt to take advantage ofisolated observations of misuse of gates B and C to picketat locations not reasonably close to the situs of the primarydispute to induce or encourage the employees of Dodge-Ireland to withhold their services with an object of forcingDodge-Ireland and Muirfield Limited to cease doing busi-ness with Conie, thereby coercing and restraining the neu-tral employers with the same objective. Accordingly. I con-clude that Respondent by its resumed picketing at gates Band C on and after August 3 violated Section 8(b)(4)(i) and(ii)(B) of the Act.'12IV THE REMIDI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.CON(I LSIONS Of LAWI. Dodge-Ireland. Inc., and Jack Conie Sons, Inc., areemployers engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Local 18, International Union of Operating Engi-neers, AFL CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By inducing or encouraging individuals employed bypersons engaged in commerce, or in an industry affectingcommerce, to engage in a strike or refusal to perform ser-vices, and by coercing or restraining persons engaged incommerce, or in an industry affecting commerce, with anobject of forcing or requiring Dodge-Ireland, Inc., andMuirfield Limited to cease doing business with Jack ConieSons, Inc., Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(b)(4)(i) and (ii)(B) ofthe Act which affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the above findings of fact and conclu-sions of law and the entire record in this case and pursuantto Section 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:1 I find inapposite Respondent's cintentiin that Dodge-Ireland's em-plit ee hiad a right ito t lhhld ervices frn ri their emplo Cr the ssueraised h, the complaint is whether the C Union ;iolated the Alt h: its picket-ing. not whether the enplohsees of )todge- rchilnd engaged in unprotectedIlcllilzv hv their conduct204 LOCAL 18, OPERATING ENGINEERSORDER 13The Respondent, Local 18, International Union of Op-erating Engineers, AFL-CIO, its officers, agents, and rep-resentatives, shall:1. Cease and desist from inducing or encouraging any'individual employed by Dodge-Ireland, Inc., or any otherperson engaged in commerce or in any industry affectingcommerce to engage in a strike or refusal in the course oftheir employment to use, manufacture, process, transport,or otherwise handle or work on any goods. articles, mate-rials, or commodities, or to perform any' services: or threat-ening, coercing, or restraining said employers or any otherperson engaged in commerce or in an industry affectingcommerce where in either case an object thereof is to forceDodge-Ireland, Inc., or Muirfield Limited to cease doingbusiness with Jack Conie Sons, Inc.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." 1 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent Union'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Sign and mail sufficient copies of said notices to saidRegional Director for posting by each of the Employersnamed in the preceding paragraphs, if willing, at all placeswhere notices to their respective employees are customarilyposted.(c) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.'i In the event no exceptions are flied ais provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclils.ions, and the recommended Order herein shall, as provided in Sec10248 of the Rules and Regulatione, he adopted by the Board and becomeits finding. , onclusioins. and Order. and all objections thereto shall hedeemed wed .Ic for a;ll purposes"4 In the event that this Order is enforced bh a Judgment of a UnitedStates Court of Appeals, the ivords in the notice reading "Posted hy Orderof the NaIsn;lal I abor Relations Board" shall read "Posted Pursuant to aJudgment of the I nited States ( o'urt of Appeals Enforcing an Order of theNational I.ahbor Reliations Boaird"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENAIIONAt LABOR RELATIONS BOARDAn Agency of the United States GovernmentWEc WILL NOr induce or encourage any' individualemployed by Dodge-Ireland, Inc., or any other personengaged in commerce or in any industry affectingcommerce to engage in strikes or refusals in the courseof their employment to use. manufacture, process.transport. or otherwise handle or work on any goods,articles, materials, or commodities, or perform anyservices: and AWE Wsiili NOT threaten, coerce, or restrainthe above-named employers or any other person en-gaged in commerce or in an industry affecting com-merce: where in either case an object thereof is toforce Dodge-Ireland, Inc., or Muirfield Limited, tocease doing business with Jack Conie Sons, Inc.L(X AI 18, INTERNATIONAi LUNION OF OPFRATINGEN(mINhI RS AFI. CIO205